E                     GENERAL




Hon. Walter L. Knapp, Chairman
Judicial Districts Committee
House of Representatives
Austin, Texas
                             Opinion No. c-425
                             Re:    Constitutionality of proposed
                                    committee substitute to Senate
Dear Representative Knapp:          Bill 278.
       You have requested our opinion on the constitutionality
of the proposed committee substitute to Senate Bill 278 of the
59th Legislature, which amends House Bill 262, Acts of the 58th
Legislature, Regular Session, 1963.
       The committee substitute for Senate Bill 278, enclosed
with your request designates a court to be known as Bexar County
Court at Law No. 4, prescribes its organization and jurisdiction,
conforms the jurisdiction of other county courts at law as well
as the county court, and makes other provisions relating to the
organization of the various county courts at law provided for in
the Act. Thus, this Bill constitutes an exercise of power grant-
ed to the Legislature by the provisions of Sections 1 and 22 of
Article V of-the Constitution-of Texas. Rector v. McClelland, 148
Tex. 372, 224 S.W.Zd 706 (1949).
       Section 8, as amended, reads as follows:
             "As this Act does not create a new court,
       but merely changes the name of the 'County Civil
       Court at Law of Bexar County, Texas,' to the
       'Bexar County Court at Law No. 4, of Bexar County,
       Texas,' that from and after the effective date of
       this Act, the Judge elected at the General Elec-
       tion in November of 1964, as the Judge of the County
       Civil Court at Law of Bexar County, Texas, will be
       the Judge of the Bexar County Court at Law No. 4,
       of Bexar County, Texas, for the term for which so
       elected in said General Election of 1964; and at
       the General Election to be held in November of
       1968, a Judge shall be elected as provided in Sec-
       tion 7 hereof."
                                 -2ooo-
Hon. Walter L. Knapp, Page two (C-425)


       House Bill 262 of the 58th Legislature, codified in Vernon's
as Article 1970-301f, Vernon's Civil Statutes, which Senate Bill
278 amends, is an Act which created the County Civil Court at Law
of Bexar County. The committee substitute merely reorganizes and
changes the name of the County Civil Court at Law of Bexar County
and prescribes its jurisdiction and conforms the jurisdiction of
the County Court of Bexar County, as well as other County Courts
at Law of Bexar County. Thus, Section 8 is merely a part of this
reorganization and a lawful exercise of legislative power confer-
red by the provisions of Sections 1 and 22 of Article V of the
Constitut3on of Texas. You are therefore advised that committee
substitute to Senate Bill 278 is constitutional.
                           SUMNARY
        Committee substitute to Senate Bill 278 of the
        59th Legislature, amending House Bill 262, Acts
        of the 58th Legislature, Regular Session, 1963,
        Chapter 114 (compiled in Vernon's as Article
        1970-301f, Vernon's Civil Statutes), providing
        for the organization of the County Court of
        Bexar County as well as County Courts at Law
        of Bexar County, is constitutional, since such
        power is conferred on the Legislature by the pro-
        visions of Sections 1 and 22 of Article V of the
        Constitution of Texas.
                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General




JR:ms                                Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
Pat Bailey
Paul Phy
Ii.Grady Chandler
APPROVED POR THE ATTORNEY GENERAL
By: Stanton Stone


                                -2OCl-